DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicants remarks and amended claims filed October 19, 2021 is acknowledged. Claims 5-14 are pending in this application. Claims 1-5 and 15 are cancelled. Claims 5, 7, 9-10, 13 and 14 have been amended. 

Withdrawn Objections/Rejections
Claim Objections
The objection of claims 5 and 10-14  being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims has been withdrawn in view of Applicant’s amendment to claim 1 to incorporate the limitations of claim 1. 
Claim Rejections - 35 USC § 112
The rejection of claims 9 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because  the claims recite a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) has been 
Claim Rejections - 35 USC § 102
The rejection of claims 1-4 and 6-9 under 35 U.S.C. 102(a)(1) as being anticipated by Berry et al. (WO 99/36470), as evidenced by Dionisio et al. (Locust bean gum: Exploring its potential for biopharmaceutical applications, J Pharm Bioallied Sci 2012 Jul-Sep; 4(3):175-185) has been withdrawn in view of Applicant’s cancellation of claims 1-4 and the incorporation of the limitations of claim 1 into claim 5. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Berry et al. (WO 99/36470) which recites a polysaccharide attached to a particle carrying perfume. The polysaccharide conjugate being capable of binding to cellulose.  The particles are solid polymer particles (page 4, line 4-5; page 6, line 16-17). 
	The particles have a diameter of 0.5-100 microns (page 6, lines 21-22).  
	The solid particles are impregnated with perfume (page 6, line 16).
	The particle may be attached to the polysaccharide by a range of physical or chemical means (page 6, lines 23-24).  
	Example 1 discloses the binding of locust bean gum (LBG) to fragrance enriched particles for targeting to fabric.  25 mg of porous silica particles (swellable silica particles) were embedded or loaded with fragrance. The particles were then treated with 1 mL of 0.1% LBG. This equates to a 4% LGB attached to the outer surface of the silica particle. 
	The recitation of “a biofilm targeting microcapsule” and “to be delivered to the biofilm after the microparticles has been deposited onto the biofilm” is regarded as intended use and not given patentable weight. 
Berry does not disclose the polysaccharide is a -1,3 polysaccharide recited in claim 5. There is no suggestion or motivation with the prior art to substitute a -1,3 for the -1,4 polysaccharide in the particles of Berry. 
	Berry additionally does not disclose the functional material is a biofilm controlling agent. There is no suggestion or motivation within the prior art to use a biofilm controlling agent in place of the fragrance of Berry. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615